EXHIBIT PRESS RELEASE Contact: Carrizo Oil & Gas, Inc. Richard Hunter, Vice President of Investor Relations Paul F. Boling, Chief Financial Officer (713) 328-1000 CARRIZO OIL & GAS, INC. ANNOUNCES FOURTH QUARTER AND ANNUAL 2008 FINANCIAL RESULTS HOUSTON, March 3, 2009 — Carrizo Oil & Gas, Inc. (Nasdaq: CRZO) today reported the Company’s financial results for the fourth quarter of 2008, which included the following highlights: Results for the Fourth Quarter 2008 · Record Production of 7.21 Bcfe, or 78,409 Mcfe/d · Revenue of $36.2 million · Net Loss of $66.2 million, or Adjusted Net Income of $6.4 million before non-cash net charges noted below · EBITDA, as defined below, of $31.9 million Production volumes during the three months ended December 31, 2008 were 7.21 Bcfe, 28 percent higher compared to 5.64 Bcfe during the fourth quarter of 2007.The increase was largely due to new production contributions from the Barnett Shale play.Revenues for the three months ended December 31, 2008 were $36.2 million, as compared to $40.0 million during the quarter ended December 31, 2007.The decrease in revenues was primarily driven by lower realized oil and natural gas prices, partially offset by increased production.Carrizo’s average oil sales price decreased 36 percent to $57.80 per barrel compared to $90.68 per barrel for the fourth quarter of 2007 and the average natural gas sales price decreased 26 percent to $4.84 per Mcf compared to $6.55 per Mcf for the fourth quarter of 2007.The above prices exclude the cash effect of hedging activities.Results including the cash effect of hedges are presented in the table below. For the quarter ended December 31, 2008, the Company reported adjusted net income of $6.4 million, or $0.21 per basic and diluted share, excluding a net $72.6 million non-cash, after–tax expense, comprised of (1) a non-cash impairment of oil and natural gas properties of $90.1 million, (2) a mark-to-market unrealized gain of $18.4 million on derivatives and (3) stock compensation expense of $0.9 million.The Company reported a net loss of $66.2 million, or $(2.17) per basic and diluted share, for the quarter ended December 31, 2008, as compared to net income of $5.6 million, or $0.20 per basic and diluted share, for the same quarter during 2007. EBITDA (earnings before interest, income tax, depreciation, amortization expenses, impairment of oil and natural gas properties and certain other items)during the fourth quarter of 2008 was $31.9 million, or $1.04 and $1.03 per basic and diluted share, respectively, as compared to $30.0 million, or $1.08 and $1.05 per basic and diluted share, respectively, during the fourth quarter of 2007. Lease operating expenses (excluding production taxes) were $9.4 million (or $1.31 per
